Citation Nr: 0905926	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veteran's Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2007 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
PTSD, assigning a 30 percent evaluation, effective from April 
7, 2006.  The Veteran's appealed the issue of the initial 
disability rating assigned to BVA, and the case was referred 
to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by nightmares, sleep 
disturbance, avoidant behaviors, distressing thoughts, 
depressed mood, increased irritability and startle response, 
difficulty concentrating and Global Assessment of Functioning 
scores ranging from 50 to 80; those manifestations, overall, 
are indicative of moderate to severe impairment in 
occupational and social functioning.

3.  The Veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory  (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective social relationships. 



CONCLUSION OF LAW

The criteria for a higher initial evaluation in excess of 30 
percent for PTSD have not been met for any portion of the 
appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran's with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran's of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection for PTSD in February 2007, the RO sent the 
Veteran a letter, dated in April 2006, which satisfied the 
duty to notify provisions, including how a disability rating 
and effective date would be assigned should service 
connection be granted.  In any event, because the claim for 
service connection was granted in this case, any defect in 
the notice or timing requirements was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

Subsequently, the Veteran submitted an NOD with the initial 
disability rating assigned, triggering the notice obligations 
set forth in sections 7105(d) and 5103A of the statute.  The 
RO then fulfilled these notice obligations by issuing a June 
2007 statement of the case (SOC) and August 2008 supplemental 
statement of the case.  These documents informed the Veteran 
of the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decision.  38 U.S.C.A. § 7105(d).  
The Veteran replied in July 2007 and in May 2008 that he had 
no additional information or evidence to provide in support 
of his appeal of the initial disability rating.  38 U.S.C.A. 
§ 5103A.  In addition, after the Veteran notified the RO that 
he had no additional information or evidence to provide, his 
claim was readjudicated in the August 2008 supplemental 
statement of the case.  Therefore, a defect, if any, in the 
notice or timing requirements was cured by this subsequent 
adjudication.  Accordingly, the Board concludes that the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute have been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VA treatment records dated through August 
2008 and private treatment records pertinent to the Veteran's 
claim are on file.  The Veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
In fact, as noted above, the Veteran informed the RO in July 
2007 and in May 2008 that he had no additional information or 
evidence to provide in support of his appeal of the initial 
disability rating.  Moreover, in addition to obtaining all 
relevant medical records, VA afforded the Veteran a VA 
examination in January 2007 to evaluate his PTSD.  

The Board does note the Veteran's contentions in his February 
2007 notice of disagreement (NOD) and his representative's 
contentions in an October 2008 statement that the January 
2007 VA examination did not accurately reflect the severity 
of his PTSD and that more weight should have been afforded to 
his private medical records.  In his substantive appeal (VA 
Form 9), the Veteran again repeated his assertion that his 
treating physician's records should be given more weight than 
the January 2007 VA examination.  He did not indicate that 
there had been an increase of symptoms since the time of the 
January 20007 VA examination.  The Veteran's representative 
also stated that a new examination should be provided to 
better evaluate the Veteran's current PTSD symptoms.  

With regard to the adequacy of the January 2007 VA 
examination, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the Veteran's disability, a 
VA examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this 
case, the Board finds that the RO provided the Veteran with 
an appropriate VA examination in January 2007 for his PTSD.  
The Veteran did not indicate that his disability had 
increased, but rather that more weight should have been given 
to his treating physician's records.  The January 2007 VA 
examiner reviewed the Veteran's claims file and provided an 
opinion that is consistent with the evidence of record.  
Furthermore, this opinion was supported by clinical data and 
supporting rationale.  Therefore, the examination in this 
case is adequate upon which to base a decision.

The Board does note the April 2006 private evaluation, and a 
June 2007 statement from the Veteran's private physician 
stating that his PTSD was getting worse.  However, as will be 
discussed in greater detail below, the June 2007 statement 
did not include any supporting rationale explaining how the 
Veteran's PTSD had increased in severity, but instead cited 
to the April 2006 evaluation which was the first time he had 
seen the Veteran.  In this regard, neither the April 2006 
private evaluation nor the June 2007 private treatment note 
stated that the Veteran's claims folder or any of his past 
treatment records were reviewed.  Moreover, the June 2007 
statement from the private physician was conclusory in 
nature, and did not provide any supporting rationale or 
treatment notes documenting the Veteran's condition.  The 
Court has held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A medical opinion is inadequate when unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995), see also Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence).  

Accordingly, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disorder since he was last 
examined and the Veteran has not contended otherwise.  
38 C.F.R. § 3.327(a).  Rather, he has stressed that his 
private medical records should be accorded greater probative 
value.  In this regard, the Board notes that it must weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is also mindful that it cannot make its 
own independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefore are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician - neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001). 

Furthermore, the duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  As will be discussed in more detail below, the VA 
examination report addressed the applicable rating criteria 
and as such, the Board finds that it is adequate upon which 
to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD is currently assigned a 30 
percent evaluation.  Pursuant to Diagnostic Code 9411, a 30 
percent evaluation is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In the Mauerhan case, the United States Court of Appeals for 
Veteran's Claims (Court) rejected the argument "that the 
DSM- IV criteria should be the exclusive basis in the 
schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. 
App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  Although certain symptoms must 
be present in order to establish the diagnosis of PTSD, as 
with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's is not entitled to an initial evaluation in excess 
of 30 percent for his service-connected PTSD for any portion 
of the appeal period.  In this regard, the Veteran has not 
been shown to have occupational and social impairment with 
reduced reliability and productivity.

In this case, the Veteran was assigned GAF scores ranging 
from 50 at the April 2006 private medical evaluation, to 80 
at the January 2007 VA examination.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA 
has adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score 
of 71 to 80 indicates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument); no 
more than slight impairment in social occupation, or school 
functioning (e.g., temporarily falling behind in school 
work). A GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242(1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  However, as is discussed in more detail below, a 
GAF score is just one part of the medical evidence to be 
considered and it is not dispositive.  The Board must 
evaluate all of the evidence of record, including the GAF 
scores assigned, to determine the Veteran's overall level of 
disability.

The Board finds that the clinical evidence in this case more 
closely approximates the Veteran's level of occupational and 
social impairment reflected in the criteria of a 30 percent 
rating for the entire appeal period.  In this regard, the 
Veteran's PTSD symptoms include nightmares, sleep 
disturbance, avoidant behaviors, distressing thoughts, 
depressed mood, increased irritability, startle response and 
difficulty concentrating.  The Veteran has some difficulty 
maintaining social relationships.  For example, the Veteran 
stated that he has been more distant from people since his 
active service.  He exhibits exaggerated startle response, 
irritability and he angers easily.  However, the Veteran has 
been married to his current wife for nearly 40 years.  The 
Veteran described his relationship with his children and 
siblings as good.  Industrially, the record reflects that the 
Veteran works full time at a golf course as a member of the 
maintenance crew.  The Veteran did not indicate at any time 
that he had problems with his coworkers or supervisors due to 
his PTSD.  Thus, the Veteran's has not been shown to have 
social or occupational impairment with reduced reliability 
and productivity.

Therefore, the Veteran exhibits nearly all of the symptoms 
described in the criteria for a 30 percent rating, along with 
several psychiatric symptoms not listed in the rating 
schedule such as nightmares, avoidant behavior and 
exaggerated startle response.  See Mauerhan, supra.  Although 
the Veteran's GAF score at his April 2006 private evaluation 
is indicative of serious impairment, a GAF score is, of 
course, just one part of the medical evidence to be 
considered and it is not dispositive.  In this regard, the 
Board notes that the April 2006 private examiner's opinion 
was not based on a review of the Veteran's claims file or any 
of his past treatment records.  The private physician noted 
that that was the first time he had seen the Veteran and 
cited to no basis for his opinion.  Furthermore, although a 
GAF score of 50 is indicative of serious impairment, the 
April 2006 VA examiner described the Veteran's PTSD symptoms 
as moderate in nature, noting that the Veteran was neatly 
dressed and groomed, that he maintained good eye contact, 
that his recent memory was intact, that his thoughts were 
coherent and logical, and that although he had some auditory 
hallucinations in the past, they were no longer a problem to 
him now.  The April 2006 private evaluation continued that 
the Veteran had no suicidal thoughts at that time and that 
his insight and judgment appeared to be fair.  As such, the 
Board considers the April 2006 private evaluation to be of 
little probative value.

For these reasons, the Board finds that the Veteran's overall 
disability picture reflects not more than moderate PTSD 
symptoms or moderate social or occupational functioning.  
Although the Board has considered the assignment of the April 
2006 private physician's GAF score, the Board finds that the 
specific symptomatology reflected by the clinical findings 
outweighs the general characterization of disability as 
reflected by the assignment of GAF scores.  The Board thus 
concludes that the Veteran's overall level of disability more 
nearly approximates the criteria for a 30 percent evaluation 
for the entire appeal period.

In addition, neither the symptoms described nor the GAF 
scores assigned, varying from 50 to 80, are consistent with a 
higher disability rating.  For example, at the January 2007 
VA examination, the examiner stated that he did not see any 
impairment in the Veteran's thought processes or ability to 
communicate.  There was no history or evidence of 
hallucinations or delusions.  Although the Veteran reported 
to the April 2006 private physician that he had previously 
experienced some auditory hallucinations, the Veteran stated 
at that examination that he was not experiencing any 
hallucinations at that time.  The January 2007 VA examiner 
further commented that the Veteran had some suicidal thoughts 
in the past, but none in the present.  There were no 
homicidal thoughts.  The examiner continued that the Veteran 
had good personal hygiene with regular bathing and shaving.  
His grooming and dress were normal at both the January 2007 
VA examination and the April 2006 private evaluation.  The 
Veteran was oriented to person, place and time.  His long-
term and short-term memory were good.  There was no history 
or evidence of obsessive or ritualistic behaviors.  The 
Veteran's speech was spontaneous, coherent and relevant, 
there was no blocking or slowing of speech and it was not 
circumstantial as it was adequately organized.  The April 
2006 private physician noted his insight and judgment to be 
fair.  In addition, although the Veteran has some difficulty 
with social relationships, he is currently married and was 
able to establish and maintain limited social relationships 
with his family; he did not indicate that his PTSD negatively 
affected his marriage or his family in anyway.  Similarly, 
the Veteran has remained steadily employed and did not 
indicate that his PTSD interfered with his occupation in any 
way.  Thus, the Veteran has not been shown to have difficulty 
in establishing and maintaining effective relationships.  As 
such, the January 2007 VA examiner assigned a GAF score of 
80, and concluded that the Veteran's psychiatric symptoms 
caused occupational and social impairment with occasional 
decrease in work efficiency. 

Accordingly, the Board finds that the Veteran's PTSD meets 
the requirements for a 30 percent schedular rating, but no 
higher for the entire appeal period.  In this regard, 
although there is some evidence of disturbances in motivation 
and mood and panic attacks twice per week in the June 2007 
private treatment note, as was noted above, this treatment 
note is conclusory and nature, and did not provide any 
clinical data or supporting rationale for the conclusion 
reached.  In this regard, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

Thus, although the June 2007 private physician's statement 
indicated that the Veteran's PTSD had gotten worse, there is 
no indication that any of the evidence of record other than 
the Veteran's own unsubstantiated history was considered in 
rendering this opinion.  Again, the June 2007 private 
physician's statement is a conclusory statement and did not 
contain the results of any clinical studies, tests or 
treatment notes.  On the contrary, it merely attached a copy 
of that physician's April 2006 evaluation, which was the 
first time he had seen the Veteran.  In sum, the June 2007 
private physician's statement merely provides a conclusion 
without any rationale or any clinical evidence to support it; 
therefore the Board finds this opinion to be of little 
probative value.  As such, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 50 percent disability rating; 
and the Veteran exhibited none of the criteria listed for a 
70 percent rating for any portion of the appeal period.  See 
38 C.F.R. § 4.7.

The record contains no evidence showing the Veteran was 
entitled to a rating in excess of 30 percent at any point 
during the instant appeal.  Therefore, no staged ratings are 
appropriate.  See Fenderson, supra.

The Board does observe the Veteran's and his representative's 
contention that the January 2007 VA examination was 
inadequate and that the severity of the Veteran's PTSD is 
more accurately reflected by the private medical evidence, 
which, in a June 2007 treatment note, provided that the 
Veteran's PTSD had gotten worse.  Generally, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  However, in this case, there is no 
probative evidence that the Veteran's PTSD has gotten worse 
since his last VA examination.  Cf. Caffrey, 6 Vet. App. at 
381 (appellant presented a letter from his rehabilitation 
counselor suggesting that the appellant's condition had 
become worse, and also presented a private examination 
report, prepared during the pendency of the appeal which also 
suggested that the appellant's condition was more severe than 
his rating indicated.  Thus, the appellant had presented 
evidence indicating both that there had been a material 
change in his condition and that his current rating was 
insufficient.  Therefore, current VA examination was 
warranted).  

In this case, as noted above, the June 2007 private treatment 
note states that the Veteran's PTSD has increased in 
severity.  However, as was also noted above, the private 
physician did not provide any supporting rationale for this 
conclusion.  In this regard, medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  
For the reasons discussed above, the Board finds that the 
June 2007 private treatment note is not probative of the 
issue of whether the Veteran's PTSD has increased in 
severity.  Therefore, because the Veteran in this case has 
not presented any probative medical evidence indicating that 
there has been a material change in his disability or that 
the current rating may be incorrect, the Board finds that a 
current VA examination is not warranted.  See 38 C.F.R. 
§ 3.327(a) (2008); Caffrey, 6 Vet. App. at 381.  Furthermore, 
the Board emphasizes that the January 2007 VA examination was 
adequate and reliable, and a claim need not be remanded 
solely because of the passage of time when an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, the criteria for an initial disability rating in excess 
of 30 percent for the Veteran's service-connected PTSD are 
not met.  In essence, the preponderance of the evidence is 
against an initial evaluation in excess of 30 percent for 
PTSD for any portion of the appeal period.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding resolution of reasonable doubt are not 
applicable to the Veteran's claim.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran's has not contended that his 
service- connected PTSD has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, the evidence of record did not indicate, nor 
did the Veteran contend, that he had marked interference with 
employment due solely to his service- connected PTSD.  In 
fact, the Veteran remained employed full-time throughout the 
course of his appeal.  Additionally, the Board finds that the 
rating criteria to evaluate PTSD reasonably describe the 
claimant's disability level and symptomatology.  Therefore, 
the Veteran's disability picture is contemplated by the 
rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent service-connected post traumatic stress disorder 
(PTSD) is denied.



____________________________________________
STEVEN L. COHN
Veteran's Law Judge, Board of Veteran's' Appeals




 Department of Veteran's Affairs


